RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 12a0300p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                          X
                                                           -
 EJS PROPERTIES, LLC,
                                                           -
                                Plaintiff-Appellant,
                                                           -
                                                           -
                                                                No. 10-4471
              v.
                                                           ,
                                                            >
                                                           -
                                                           -
 CITY OF TOLEDO; ROBERT MCCLOSKEY, an
                                                           -
 individual,
                                                          N
                     Defendants-Appellees.

                      Appeal from the United States District Court
                       for the Northern District of Ohio at Toledo.
                    No. 3:04-cv-7312—James G. Carr, District Judge.
                                    Argued: April 19, 2012
                          Decided and Filed: September 5, 2012
            Before: MOORE, GIBBONS, and ALARCÓN,* Circuit Judges.

                                      _________________

                                           COUNSEL
ARGUED: Timothy M. Rastello, HOLLAND & HART LLP, Denver, Colorado, for
Appellant. Adam W. Loukx, CITY OF TOLEDO DEPARTMENT OF LAW, Toledo,
Ohio, Jay E. Feldstein, KALNIZ, IORIO & FELDSTEIN, CO., LPA, Toledo, Ohio, for
Appellees. ON BRIEF: Timothy M. Rastello, Peter C. Houtsma, HOLLAND & HART
LLP, Denver, Colorado, Cary Cooper, COOPER & WALINSKI, LPA, Toledo, Ohio,
for Appellant. Adam W. Loukx, CITY OF TOLEDO DEPARTMENT OF LAW,
Toledo, Ohio, Jay E. Feldstein, Edward J. Stechschulte, KALNIZ, IORIO &
FELDSTEIN, CO., LPA, Toledo, Ohio, for Appellees.




        *
         The Honorable Arthur L. Alarcón, Senior Judge for the United States Court of Appeals for the
Ninth Circuit, sitting by designation.


                                                 1
No. 10-4471        EJS Properties v. City of Toledo, et al.                       Page 2


                                 _________________

                                       OPINION
                                 _________________

       KAREN NELSON MOORE, Circuit Judge. In 2002, EJS Properties, LLC
(“EJS”) wanted to build a charter school at a commercial site on the east side of Toledo.
To do this, however, the site first needed to be re-zoned. After initial support for re-
zoning from Robert McCloskey, the region’s city council representative, McCloskey
eventually changed his mind and the Toledo City Council voted against re-zoning the
site. But according to EJS, McCloskey did more than just change his mind. EJS claims
that McCloskey’s sudden reversal occurred only after EJS refused to acquiesce to
McCloskey’s demand that EJS donate $100,000 to a local retirement fund, a demand
McCloskey does not deny that he made.

       EJS sued the City of Toledo (“City”) and Robert McCloskey under 42 U.S.C.
§ 1983, claiming violations of EJS’s rights to substantive and procedural due process,
its right to equal protection, and its right to petition under the First Amendment, and
asserting a state-law claim of tortious interference with a business expectancy. The
district court granted summary judgment for the defendants on all of the constitutional
claims. The district court also granted summary judgment to the City on the state-law
claim and EJS has since dropped its state-law claim against McCloskey. The district
court then denied EJS’s motion for reconsideration. EJS appeals with respect to the
constitutional claims only. For the following reasons, we AFFIRM.

                                 I. BACKGROUND

       On April 3, 2002, EJS entered into a written agreement with Pilkington
Corporation (“Pilkington”) to purchase a twenty-acre parcel from a forty-three-acre lot
that Pilkington owned on the east side of Toledo, including an existing technical center
that EJS intended to convert into a charter school. The agreement was expressly
contingent on obtaining a zoning change away from M-2 (industrial district), which
could not house a school. J.A. at 69-70 (Purchase Agreement). EJS also entered into
No. 10-4471          EJS Properties v. City of Toledo, et al.                               Page 3


a fifteen-year lease agreement with Lake Erie Academy to open a charter school on the
Pilkington site. The lease had no express conditions.

        In May 2002, EJS filed its re-zoning petition with the Toledo-Lucas County Plan
Commission (“Plan Commission”) seeking to change the zone from M-2 to C-2 for
restricted offices. The staff of the Plan Commission recommended instead a change to
M-3 for a planned industrial district, which would accommodate both a school and light
industry. EJS accepted, and on June 13, 2002, the Plan Commission held a public
hearing during which support for a charter school was mixed. J.A. at 6-19 (Comm’n
Hr’g Tr.). Nonetheless, the Plan Commission recommended re-zoning the site to M-3
and passed the request to the Toledo City Council.

        The City Council’s Zoning and Planning Committee held a public hearing on the
zoning request on July 17, 2002. J.A. at 20-40 (Comm. Hr’g Tr.). Concerns were raised
about losing industrial options on the remainder of the lot, and everyone agreed to re-
zone only the portion of the Pilkington property needed for the school to M-3 and to
keep the remainder of the lot at M-2 for future industrial use. Id. at 33-36. The
Committee, which consisted of seven City Council members, voted unanimously to
recommend the request proceed to a full vote by the City Council. Id. at 337
(Committee Vote). Per the Toledo City Charter, the re-zoning request was drafted into
Ordinance 643-02 and placed on the City Council’s agenda for August 13, 2002. Id. at
832-35 (Ordinance).

        Prior to the meeting, two executives from Pilkington, John Keil and Randy Berg,
had a lunch meeting with Robert McCloskey, who represented the city council district
containing the Pilkington lot. McCloskey allegedly asked Pilkington to contribute
$100,000 to a local community center to assist retirees from Pilkington (formerly Libby
Owens Ford) with prescription drug issues.1 The executives declined. The parties
debate whether the request was perceived as a quid pro quo exchange for his vote, but


        1
          McCloskey was a former Pilkington/Libby Owens Ford union negotiator who had helped
negotiate a labor agreement that capped healthcare benefits for retirees. Upon being elected to City
Council, he apparently faced significant criticism for his part in the union agreement.
No. 10-4471           EJS Properties v. City of Toledo, et al.                                  Page 4


there is no dispute that the request for money was at one point made. See Appellant Br.
at 10-11; City Appellee Br. at 7; McCloskey Appellee Br. at 9. Meanwhile, during the
re-zoning process, EJS began work on the site. EJS applied for and obtained an “early
start building permit” to begin preliminary repairs on the building. EJS claims that it
spent $200,000 on repairs and improvements during this time.

         At the City Council meeting on August 13, 2002, council member Peter Gerken
moved to table consideration of the matter for two weeks. EJS claims that prior to this
meeting, McCloskey lobbied the other members to reverse their vote, and when he could
not get enough to defeat the measure, McCloskey asked his “close friend” Peter
Gerken to table the matter. Appellant Br. at 13. The defendants dispute these facts. J.A.
at 745-47 (Gerken Dep.) (indicating desire to obtain information about an “industrial
corridor”); id. at 844-45 (Toledo Blade Article) (same). Regardless of the reason, the
matter was tabled to August 27, 2002.

         The defendants concede that McCloskey then called Keil, Berg, and Erich
Speckin, the owner of EJS, and left voicemails with each “seeking a monetary
contribution to the retirees’ fund in connection with the pending re-zoning Ordinance.”
McCloskey Appellee Br. at 9. In one call to Keil, McCloskey states:

         I am still looking to receive a check for $100,000 to the East Toledo
         Family Center and I have decided that, no punch line or anything, uh,
         that I really do not wish to get involved with. We brought this up at our
         agenda review meeting. We have decided to do a first reading on this.
         Then it will be heard at the Economic Development Committee sometime
         in November. Uh, if you want to see the budget goes, if you don’t . . .
         hey that’s cool. We’ll allow it to die. Uh . . . please contact me. Thank
         you.

J.A. at 87 (voicemail transcription) (omissions in original).2 In another to Keil, he states:

         I have not heard anything from Mr. Berg or anybody else but, uh, as far
         as I’m concerned, uh, I will not move the project out of committee. I’ve
         talked to the majority of council members and they agree with me. And


         2
         Keil asked his secretary to transcribe the contents of the voicemails. J.A. at 517 (Keil Dep.).
The accuracy of the transcriptions and the identity of the speaker are not contested.
No. 10-4471        EJS Properties v. City of Toledo, et al.                           Page 5


       when I explain the whole situation, and uh, I’m sure that City Council,
       if there are any questions about it, that when they hear the testimony in
       committee from all the retirees at LOF and how they’ve been treated, I
       think there will be a majority, er, uh at least 100% of the Council will say
       “forget it.” So, you guys . . . need to do what you need to do.

J.A. at 89 (voicemail transcription) (omissions in original). The call to Speckin states:

       This project is probably not going to happen. Pilkington & Libby Owens
       Ford are not coming to the table with anything to help. I have the votes
       on council to stop the project. I don’t wish to do this but Pilkington is
       not cooperating so, therefore, I would be very reluctant to put up any
       signs at this particular time and also you do need some kind of sign
       permit to put up signs. Talk to you later.

J.A. at 91 (voicemail transcription). On August 20, 2002, the City Council held its bi-
weekly agenda review meeting, during which it reviewed the ordinance. Nine council
members were present, including McCloskey. Robert Williams, an assistant chief
operating officer for the City attended to relay Mayor Jack Ford’s position regarding the
site. According to Williams, the Mayor indicated that he wanted the site to “remain
zoned for industrial and commercial use,” but he did not state that he opposed the re-
zoning. J.A. at 646-48 (Williams Dep.).

       On August 22, 2002, Keil sent a letter to all members of the City Council and
Mayor Ford seeking support for the request and adding that “[c]onsideration should also
be given to unrelated issues that may exist between [Pilkington and McCloskey]. Such
issues have the potential for exploitation to the detriment of the zoning request . . . .”
J.A. at 96 (Keil Letter). At no point did Pilkington or EJS notify the police or other
members of the City Council about McCloskey’s request for $100,000; however, at one
point Keil informed someone at the Mayor’s office of the request.

       On August 27, 2002, the City Council voted 7-4 against Ordinance 643-02 to re-
zone the Pilkington parcel sought by EJS. Of the seven, four had changed their vote
from Committee:
No. 10-4471            EJS Properties v. City of Toledo, et al.                                   Page 6


         Against                                                   For

         Peter Ujvagi (Chair) - changed                            Betty Schultz - unchanged
         Robert McCloskey - changed                                Rob Ludeman - unchanged
         Tina Skeldon-Wozniak - changed                            George Sarantou - unchanged
         Wilma Brown - changed                                     Gene Zmuda
         Wade Kapszulkiewicz                                       Absent (not voting):
         Michael Ashford                                           Louis Escobar
         Peter Gerken
         Only Sarantou, who voted in favor of the ordinance, recalled being approached
by McCloskey about the $100,000 request to Pilkington and that McCloskey indicated
he “would like [Sarantou] to vote against this.” J.A. at 586-87 (Sarantou Dep.). The
remaining testimony by the council members was a mix of deference to McCloskey as
the representative for the region where the site would be located, general interest in an
industrial corridor, and occasionally knowledge of the request, but the testimony was
generally inconclusive as to what exactly each member knew at the time of the vote.

         EJS did not appeal the re-zoning denial.3 Two months later, the voters of Toledo
passed a levy for the Toledo Public Schools (“TPS”) mandating the building of two new
middle schools in the east side of Toledo. TPS initiated and by November 2003 had won
an eminent domain lawsuit against Pilkington for the entire forty-three-acre site. TPS
then applied to the Plan Commission to re-zone the lot from M-2 to R-3 to use the entire
site as a campus. The Plan Commission approved, the City Council’s Zoning and
Planning Committee approved, and the full City Council unanimously approved by vote
on January 27, 2004. There is now a TPS middle school on the property.

         EJS filed its complaint in May 2004 against the City and Robert McCloskey in
his individual capacity. EJS raised five claims all stemming from the treatment of EJS’s
zoning request: (1) deprivation of substantive due process; (2) deprivation of procedural
due process; (3) deprivation of equal protection; (4) deprivation of its property rights in


         3
           Instead, EJS entered into a purchase agreement in January 2003 with Pilkington to acquire the
entire forty-three-acre lot. Speckin explained that EJS pursued the purchase after the re-zoning denial due
to potential interest in having other parts of the lot leased. J.A. at 809-10 (Speckin Dep.). When Speckin
started experiencing health problems and did not feel capable of “running down the lease,” he backed out
of the agreement. Id. at 810. Pilkington did not pursue legal action. Id. at 811.
No. 10-4471            EJS Properties v. City of Toledo, et al.                                    Page 7


violation of 42 U.S.C. § 1983; and (5) wrongful interference with a business expectation
in violation of state law. R. 1 (Compl.).4 EJS was permitted to amend the complaint to
add another claim under 42 U.S.C. § 1983 for impeding EJS’s First Amendment right
to petition. R. 184 (11/30/07 Dist. Ct. Order).

         Following various delays5 and lengthy discovery, the defendants filed motions
for summary judgment in early 2008. The district court granted summary judgment to
the City and McCloskey on all of the federal constitutional claims. R. 336 (Dist. Ct.
Order at 26). EJS’s procedural and substantive due-process claims failed as a matter of
law because each required a property interest, and the district court held that EJS had
none at stake.6 EJS’s equal protection claim failed because EJS did not show that it was
“similarly situated in all material respects” to TPS, the entity treated differently. And
EJS’s right to petition claim failed because EJS’s right to petition the government was
not impeded; how the government responded was irrelevant.                            After finding no
underlying constitutional violations, the district court declined to address the defendants’
arguments relating to qualified or municipal immunity. Id. at 22. The district court also
granted summary judgment to the City on EJS’s state-law claim of tortious interference
in a business relationship on the basis of state-law immunity, which EJS does not appeal,
but denied McCloskey summary judgment on that claim. Id. at 23-25.

         EJS then moved for reconsideration, which the district court denied. R. 352
(9/2/2010 Dist. Ct. Order). With only one claim remaining—EJS’s state-law claim
against McCloskey for tortious interference—the district court granted EJS’s unopposed

         4
            Somewhat confusingly, the plaintiff’s first three claims were all brought under the Constitution
generally and only the fourth claim raises a violation under 42 U.S.C. § 1983. The district court treated
all of the constitutional claims as § 1983 claims and did not treat the fourth claim separately, focusing on
the alleged deprivation to property as part of the substantive and procedural due-process claims. See R.
336 (Dist. Ct. Order). The plaintiff has not objected to this characterization of his claims.
         5
          In early 2006 McCloskey was indicted on federal criminal corruption charges and the district
court stayed the proceedings pending the outcome of that case. R. 112 (3/13/2006 Dist. Ct. Order).
McCloskey pleaded guilty and was sentenced to twenty-seven months in prison. He was released in July
2008. The civil case was re-opened in January 2007 and motions re-filed anew. The facts of the criminal
case, however, appear distinct from the present facts.
         6
          The district court suggested at oral argument that it would allow the procedural due-process
claim, but granted summary judgment upon realizing that it “had overlooked the predicate requirement”
of a property interest on that claim as well. R. 336 (Dist. Ct. Order at 18 n.5).
No. 10-4471          EJS Properties v. City of Toledo, et al.                         Page 8


motion to certify the August 27, 2009, order as final under Federal Rule of Civil
Procedure 54(b) and stay the proceedings. R. 356 (10/13/2010 Dist. Ct. Order). EJS
filed its timely notice of appeal on November 9, 2010. After we dismissed the appeal
due to certain jurisdictional defects in the district court’s certification under Rule 54(b),
EJS Properties, LLC v. City of Toledo, — F.3d —, No. 10-4471, 2012 WL 3117221, at
*2 (6th Cir. Aug. 2, 2012), EJS agreed voluntarily to dismiss the remaining state-law
claim against McCloskey. We now have jurisdiction under 28 U.S.C. § 1291.

                             II. STANDARD OF REVIEW

          We review de novo a district court’s grant of summary judgment. Int’l Union v.
Cummins, Inc., 434 F.3d 478, 483 (6th Cir. 2006). Summary judgment is appropriate
only “if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When
reviewing the evidence, we draw all inferences in the light most favorable to EJS as the
non-moving party. Cummins, 434 F.3d at 483. “Credibility determinations, the
weighing of the evidence, and the drawing of legitimate inferences from the facts are
jury functions, not those of a judge.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

     III. PROCEDURAL AND SUBSTANTIVE DUE-PROCESS CLAIMS

          The Fourteenth Amendment of the United States Constitution protects
individuals from the deprivation “of life, liberty, or property, without due process of
law.” U.S. CONST. amend. XIV, § 1. The clause has both a substantive and a procedural
component. Procedural due process is traditionally viewed as the requirement that the
government provide a “fair procedure” when depriving someone of life, liberty, or
property; substantive due process “protects individual liberty against certain government
actions regardless of the fairness of the procedures used to implement them.” Collins
v. City of Harker Heights, 503 U.S. 115, 125 (1992) (internal quotation marks omitted);
see also Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir. 1992).
No. 10-4471           EJS Properties v. City of Toledo, et al.                                  Page 9


         To make out a claim for a violation of procedural due process, the plaintiff has
the burden of showing that “(1) he had a life, liberty, or property interest protected by
the Due Process Clause; (2) he was deprived of this protected interest; and (3) the state
did not afford him adequate procedural rights prior to depriving him of the property
interest.” Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006).7 We
have previously held that substantive due-process claims raised in the context of zoning
regulations require a plaintiff to show “that (1) a constitutionally protected property or
liberty interest exists, and (2) the constitutionally protected interest has been deprived
through arbitrary and capricious action.” Braun v. Ann Arbor Charter Twp., 519 F.3d
564, 573 (6th Cir.), cert. denied, 555 U.S. 1062 (2008).

         Based on these principles, the district court held that both substantive and
procedural due-process claims require the deprivation of a liberty or property interest.
Because the district court could identify no such interest, both of EJS’s due-process
claims failed as a matter of law. EJS disputes that it lacked a liberty or property interest,
and EJS also disputes that such an interest is required for certain kinds of substantive
due-process claims.

A. Property Interest

         Whether a person has a “property” interest is traditionally a question of state law.
Logan v. Zimmerman Brush Co., 455 U.S. 422, 430 (1982) (“The hallmark of property
. . . is an individual entitlement grounded in state law.”). However, “[a]lthough the
underlying substantive interest is created by an independent source such as state law,
federal constitutional law determines whether that interest rises to the level of a
legitimate claim of entitlement protected by the Due Process Clause.” Town of Castle
Rock v. Gonzales, 545 U.S 748, 757 (2005) (internal quotation marks omitted); see also
Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 571-72 (1972).




         7
          The defendants do not argue that EJS’s failure to appeal the City Council’s zoning decision
should defeat its claim under Parratt v. Taylor, 451 U.S. 527 (1981); therefore, we do not consider that
issue.
No. 10-4471        EJS Properties v. City of Toledo, et al.                       Page 10


       EJS argues that it had property interests in (1) its “previously approved” re-
zoning ordinance; (2) its contracts, including the land purchase contract with Pilkington
and its lease agreement with Lake Erie Academy; and (3) its early-start building permit.

       1. Expectation of Re-Zoning

       “[A] party cannot possess a property interest in the receipt of a benefit when the
state’s decision to award or withhold the benefit is wholly discretionary.” Med Corp.,
Inc. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2002). Property owners may have a
property interest in the existing zoning classification for their property. Nasierowski
Bros. Inv. Co. v. City of Sterling Heights, 949 F.2d 890, 897 (6th Cir. 1991). Property
owners similarly have an interest in a discretionary benefit, such as a re-zoning
ordinance, after it is conferred. Buckeye Cmty. Hope Found. v. City of Cuyahoga Falls,
263 F.3d 627, 642 (6th Cir. 2001) (holding property interest in ordinance after
approved), rev’d on other grounds, 538 U.S. 188 (2003).

       EJS attempts to avail itself of these principles by suggesting that the re-zoning
ordinance here was “previously approved.” Appellant Br. at 26. However, EJS
concedes that the City Council had never approved the ordinance, as is required; only
the Planning Commission and the Committee had approved it. Thus, to establish a
property interest in the re-zoning ordinance, EJS must demonstrate that the City Council
lacked “discretion to deny [EJS’s] use of the land [as a school] if [it] complied with
certain, minimum, mandatory requirements.” Silver v. Franklin Twp., Bd. of Zoning
Appeals, 966 F.2d 1031, 1036 (6th Cir. 1992). EJS cannot meet this burden because of
the categorically discretionary nature of the zoning procedures used by the City of
Toledo.

       Ohio law states that “the legislative authority of such municipal corporation may
amend or change the . . . [zoning] regulations of or within any district.” Ohio Rev. Code
§ 713.10 (emphasis added).       The Toledo Municipal Code also provides purely
discretionary authority with respect to these decisions: “Council may, after public notice
and hearings as provided in this section and after report by the City Plan Commission
. . . amend, supplement or change the text or District Map herein or subsequently
No. 10-4471            EJS Properties v. City of Toledo, et al.                                 Page 11


established.” Toledo Mun. Code § 1111.01(a), available at City Appellee Br. at 60. The
word “may” establishes “sufficient discretion to undercut any argument that the language
of the zoning regulations vested in [EJS] an entitlement to the [re-zoning ordinance]
once the [minimum requirements] were fulfilled.” Triomphe Investors v. City of
Northwood, 49 F.3d 198, 203 (6th Cir. 1995) (internal quotation marks omitted); Braun,
519 F.3d at 573 (“[City Council] certainly possessed the discretion to deny the plaintiffs’
request; consequently, no cognizable property right exists, which, in turn, means that
procedural due process protections are not triggered.”).                    This case is therefore
fundamentally distinct from those where the benefit was awarded as a matter of course.8

         EJS does not dispute these provisions; rather, EJS argues that in practice, the
Toledo City Council’s approval of an ordinance was “pro forma” such that EJS had a
legitimate expectation of receiving approval. Alternatively, EJS argues that even if the
City Council had discretion, such discretion “must be exercised free of corruption and
illicit motives.” Appellant Br. at 27. We do not agree that a benefit ceases to be
discretionary depending on whether the discretion is exercised free of corruption. The
law is clear that a party cannot have a property interest in a discretionary benefit, even
if that discretion had never been exercised previously. See Mich. Envtl. Res. Assocs.,
Inc. v. Cnty. of Macomb, No. 87-2029, 1989 WL 54116, at *4 (6th Cir. May 23, 1989)
(unpublished opinion) (holding no property interest in permit where board had discretion
to reject, despite committee’s prior approval).

         2. Contracts

         The right to contract is a property right under Ohio law. Mertik v. Blalock,
983 F.2d 1353, 1360 (6th Cir. 1993) (citing Joseph Bros. v. Brown, 415 N.E.2d 987, 990
(Ohio Ct. App. 1979)). The interests created by contracts are also property interests.
Joseph Bros., 415 N.E.2d at 990. The district court initially held that EJS had no
property interest in either its purchase contract with Pilkington or its lease with Lake


         8
          Nor does EJS allege injury to its claim for discretionary benefits. Indeed, EJS fully controlled
the contents of its application, which was accurately and fully presented to the City Council, even if it
alleges improper consideration by the individual council members.
No. 10-4471         EJS Properties v. City of Toledo, et al.                        Page 12


Erie Academy for the same reasons that EJS lacked a property interest in the re-zoning
ordinance: “[EJS] has no legitimate claim of entitlement to the re-zoning ordinance,
purchase or lease agreement.” R. 336 (Dist. Ct. Order at 17). On reconsideration, the
district court acknowledged this wording as “imprecise,” R. 352 (Dist. Ct. Order at 18
n.18), and clarified that although EJS certainly has a property interest in its contracts and
its right to contract, there was no evidence that the defendants interfered with EJS’s right
to contract by declining to make a discretionary decision for EJS’s benefit. EJS’s
argument is not that its right to enter the contracts was violated; rather, EJS argues that
its interests created in contract were taken without due process. The question is
therefore what interests were created by the purchase agreement and lease and what
impact the defendants’ actions had on those interests.

        Consistent with many states, Ohio has held that the purchaser in an executory
contract for the sale of land, prior to conveyance, “has an equitable interest in the realty
equal to the amount of the purchase money paid. When full payment is made, the
vendee acquires a completed equity which may entitle him to a conveyance of the legal
title.” Butcher v. Kagey Lumber Co., 128 N.E.2d 54, 56 (Ohio 1955); Bryan v. City of
Madison, 213 F.3d 267, 275-76 (5th Cir. 2000) (holding that prior to conveyance, buyer
has the “right to get the down payment if the seller does not make good title” under
Mississippi law), cert. denied, 531 U.S. 1145 (2001); Coggshal v. Marine Bank Co.,
57 N.E. 1086, 1088 (Ohio 1900) (vendor in executory contract retains legal title, which
includes the right to ejectment). Here, however, the purchase agreement explicitly
rejects any claim of interest by EJS in the property prior to closing: “No Interest Buyer
acknowledges and agrees that prior to the Closing Date, it has no title or estate in the
Property, the Licensed Area or any part thereof, and will not claim any such interest nor
any easement over any part of the Property.” J.A. at 73 (Addendum to Purchase
Contract at ¶ 8). EJS cannot now claim that the contract created an interest that the
contract itself explicitly disclaims.

        The lease agreement is unusual because the validity of the contract itself
depended on EJS’s ability to acquire title to the land it was attempting to lease.
No. 10-4471            EJS Properties v. City of Toledo, et al.                                    Page 13


Although the lease agreement was not explicitly contingent upon obtaining re-zoning,
EJS’s ownership of the property was an implied condition precedent to the validity of
the lease because the contract could not be fulfilled without it. “[A] contract, fulfillment
of which, by express or implied agreement, is made to depend on act or consent of third
person, over whom neither party has any control, cannot be enforced, unless such act is
performed or consent given, and reasons given for third person’s failure or refusal to
act or give consent are immaterial, except for fault of promisor.” Kandel v. Gran, No.
CA-5475, 1981 WL 6324, at *4 (Ohio Ct. App. June 17, 1981). Thus, the lease
agreement conferred on EJS only the right to rent the property to Lake Erie Academy
upon obtaining satisfactory title. The actions of the defendant in this case may have
amounted to tortious interference under state law for wrongful defeat of the condition
precedent, but the lease agreement did not create a constitutionally protected interest in
having the implied condition fulfilled. A property owner cannot create an interest in
discretionary re-zoning simply by conveying his land to another party contingent upon
obtaining re-zoning.

         EJS points to one of our prior opinions and argues it reaches the opposite
conclusion. In G.M. Engineers and Associates, Inc. v. West Bloomfield Township,
922 F.2d 328 (6th Cir. 1990), we held that a real-estate developer who entered into a
land-development contract contingent on obtaining city approval of the development
plans had a protectable property interest in her contractual right to develop the land.
“Under Michigan law, contracts are recognized as property . . . even when the contract
rights are subject to being defeated.” 922 F.2d at 330-31. However, we identified the
contractual right as a property interest only in the context of the plaintiff’s takings claim.
When analyzing the due-process claim, we noted that the plaintiff would not have
protectable property or liberty interest “[i]f . . . the board members had discretion as to
whether or not to approve the proposal.”9 Id. at 331 (footnote omitted). Thus, even if


         9
           We ultimately did not decide whether the plaintiffs in G.M. Engineers had a property interest
for their due-process claim because we held that if approval was not discretionary, the plaintiff was
functionally arguing that the board acted illegally under state law, and plaintiffs had failed to demonstrate
the state’s corrective procedures were inadequate as required under Parratt. See G.M. Eng’rs, 922 F.2d
at 332.
No. 10-4471             EJS Properties v. City of Toledo, et al.                                    Page 14


Ohio also recognizes contingent contracts as property, and EJS has pointed us to no law
suggesting that Ohio does,10 under G.M. Engineers the discretionary nature of the
contingency remains determinative of whether EJS has an interest at stake.

         3. Early-start building permit

         The district court did not address the building permit in either its order on
summary judgment or on reconsideration. We agree with the defendants that EJS never
asserted the building permit as an independent property interest below. However, even
were we to consider the building permit, EJS’s claim still lacks merit. EJS likely has a
property interest in its early-start building permit, see Chandler v. Vill. of Chagrin Falls,
296 F. App’x 463, 469 (6th Cir. 2008) (unpublished opinion), but the interests conveyed
by the permit were limited to initial renovations, which EJS did without interference or
revocation. The permit did not entitle EJS to the ultimate re-zoning change or to a full
permit to reconstruct the relevant property. Early authorization permits are “limited to
work up to the rough-in-stage,” and the work is “performed at the applicant’s risk.”
Toledo Mun. Code § 1307.08(c), available at City Appellee Br. at 5. Therefore, the
defendants’ actions cannot be said to have deprived EJS of its interest in the early-
authorization permit.

B. Liberty Interest

         EJS argues that it has two liberty interests that were violated by the defendants:
(1) a liberty interest in a government decision free from corruption; and (2) a liberty
interest in the pursuit of business contracts without unlawful interference. The district
court held that there was no independent liberty interest in corruption-free government


         10
             EJS relies only on Wilson v. Trustees Union Township, No. CA-98-06-036, 1998 WL 744089
(Ohio Ct. App. Oct. 26, 1998), which was a case about standing to pursue constitutional claims relating
to discretionary zoning ordinances and did not hold that the plaintiff had a property interest in the contract
based on a contingency. The district court correctly distinguished these issues. See also Vill. of Arlington
Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 261-62 (1977) (holding real-estate developer had
standing to pursue equal-protection claim alleging racial animus in zoning decision). Arlington Heights
does not discuss whether the real-estate developer had acquired a property interest, because an equal-
protection claim does not require an injury to property. Ohio has repeatedly emphasized that “one who
purchases property in the hopes of gambling on securing a change in zoning has no right to complain if
the legislative body declines to rezone the property for the gambling buyer’s benefit.” Wilson, 1998 WL
744089, at *4; Smythe v. Butler Twp., 620 N.E.2d 901, 904 (Ohio Ct. App. 1993).
No. 10-4471         EJS Properties v. City of Toledo, et al.                        Page 15


action; corruption bears on whether an individual with a liberty or property interest
received procedural due process. R. 352 (Dist. Ct. Order at 5-9). The district court
dismissed the contract argument for the same reason it dismissed the argument that the
contracts were property, holding the defendants did not interfere with EJS’s contracts
because they were contingent on the discretionary zoning. Id. at 5 n.3. We address
EJS’s right-to-contract argument first.

        The right to contract is a long-recognized liberty interest. The “Fourteenth
Amendment liberty includes the right . . . to enter into all contracts which may be proper,
necessary and essential” to a citizen’s needs. Washington v. Glucksberg, 521 U.S. 702,
760 (1997) (internal quotation marks omitted). EJS’s argument regarding its liberty
interest in contracts is short and relies solely on its argument with respect to its property
interest in the relevant contracts. Appellant Br. at 40. EJS does not allege that it was
deprived of the general right to enter into contracts, but rather, that it was deprived of
the right “to pursue its contractual relationships without unlawful interference from
governmental officials in the form of extortion and bribery.” Id. The cases cited by EJS
identify the general right to contract but do not stand for the proposition that the right
to enter into contracts free from interference includes the right to be free from
government interference with the occurrence of a wholly discretionary condition
precedent to such contracts. Meyer v. Nebraska, 262 U.S. 390, 399 (1923); Roth,
408 U.S. at 572; United of Omaha Life Ins. Co. v. Solomon, 960 F.2d 31, 34-35 (6th Cir.
1992). EJS’s failure to discuss more thoroughly its liberty interest makes it difficult to
analyze whether it suffered a deprivation. See Glucksberg, 521 U.S. at 722-23.
However, given that the contracts were entered into freely, EJS’s claim sounds more in
tort law than in a violation of a liberty interest. See Khan v. Gallitano, 180 F.3d 829,
835 (7th Cir. 1999).

        EJS’s first asserted liberty interest in the right to corruption-free government
action is more complicated. The right to liberty means “more than the absence of
physical restraint.” Glucksberg, 521 U.S. at 719. “[I]n addition to the specific freedoms
protected by the Bill of Rights, the ‘liberty’ specially protected by the Due Process
No. 10-4471             EJS Properties v. City of Toledo, et al.                                     Page 16


Clause includes the rights to marry, to have children, to direct the education and
upbringing of one’s children, to marital privacy, to use contraception, to bodily integrity,
and to abortion.” Id. at 720 (citations omitted). The list of liberty interests and
fundamental rights “is short, and the Supreme Court has expressed very little interest in
expanding it.” Seal v. Morgan, 229 F.3d 567, 574-75 (6th Cir. 2000). “In analyzing
whether a particular right implicates the protection of the Due Process Clause, we first
carefully define the asserted right and then ask whether it is ‘deeply rooted in this
Nation’s history and tradition, and implicit in the concept of ordered liberty, such that
neither liberty nor justice would exist if they were sacrificed.’” Johnson v. City of
Cincinnati, 310 F.3d 484, 495 (6th Cir. 2002), cert. denied, 539 U.S. 915 (2003).

         We have found no support for the proposition that a citizen has a fundamental
right or liberty interest in having the government make discretionary decisions free from
corruption independently from whether the citizen has a separate property or liberty
interest at stake. EJS relies almost exclusively on Hammond v. Baldwin, 866 F.2d 172,
176 (6th Cir. 1989), to suggest a stand-alone liberty interest in fair procedures. In
Hammond, the court said “submission to a fatally biased decisionmaking process is in
itself a constitutional injury.” Id. (internal quotation marks and alteration omitted). The
district court rightly held that Hammond did not apply because it related to justiciability:
The plaintiff must still allege and prove deprivation of property, but the “[s]ubmission
to a fatally biased decision-making process is the injury, and courts do not have to wait
for the outcome of the deficient process to review it.” R. 336 (Dist. Ct. Order at 18).
Indeed, other cases have rejected the concept that there is a fundamental right to be free
from tortious interference by third-party state actors. Khan, 180 F.3d at 835; see also
Vasquez v. City of Hamtramck, 757 F.2d 771, 772-73 (6th Cir. 1985) (no constitutionally
protected liberty interest in being free from falsely written tickets).11



         11
             EJS also cites Wilkerson v. Johnson, 699 F.2d 325, 328 (6th Cir. 1983), but Wilkerson’s broad
language must be read in context. Wilkerson identified a liberty interest in obtaining employment and held
that such an interest should be protected from “gross governmental violations exemplified by bribery and
corruption” through the “[t]he regular and impartial administration of public rules governing these
interests, as required by due process.” Id. Wilkerson did not hold that all individuals have a liberty interest
in impartial government decision making.
No. 10-4471            EJS Properties v. City of Toledo, et al.                                    Page 17


         Although a compelling proposition, we decline to create today a new liberty
interest in corruption-free decision making. We agree with the district court that a
distinction must be drawn between the quality of the process owed a protected interest
and the interest itself.             Corruption may give rise to a number of legal
consequences—criminal sanctions by the state, civil penalties, and private liability under
state tort law. At least under the circumstances presented to us today, we see no
compelling reason to create a constitutional remedy for such behavior absent a protected
interest at stake.

C. “Shocks the Conscience” Claim

         In a variation of its liberty-interest argument on corruption, EJS argues that
corrupt zoning decisions that “shock the conscience” violate substantive due process
regardless of whether a property or liberty interest is at stake. The district court held that
even in such instances, the plaintiff must show as a predicate the deprivation of a liberty
or property interest. R. 336 (Dist. Ct. Order at 16).12

         There is ample support for the district court’s conclusion in our case law. See
Braun, 519 F.3d at 573 (“To state a substantive due process claim in the context of
zoning regulations, a plaintiff must establish that (1) a constitutionally protected property
or liberty interest exists, and (2) the constitutionally protected interest has been deprived
through arbitrary and capricious action.” (internal quotation marks omitted)); Bowers v.
City of Flint, 325 F.3d 758, 764 (6th Cir. 2003) (assuming property interest in contract
when evaluating egregious abuse of power allegations); Silver, 966 F.2d at 1036 (“To
establish a violation of substantive due process, a plaintiff must first establish the
existence of a constitutionally-protected property or liberty interest.”); Triomphe
Investors, 49 F.3d at 204 (holding failure to identify constitutionally protected property
interest defeated substantive due-process claims); Andreano v. City of Westlake, 136 F.


         12
           The district court also held that EJS’s “shocks the conscience” argument was equally unavailing
because that standard “applies to executive, not legislative action.” R. 336 (Dist. Ct. Order at 16). We
have found no support for this statement, and it is not necessary to decide whether the zoning action in this
case should be categorized as legislative or administrative because under either standard EJS’s claims fail.
See Pearson, 961 F.2d at 1224.
No. 10-4471         EJS Properties v. City of Toledo, et al.                         Page 18


App’x 865, 870-71 (6th Cir. 2005) (unpublished opinion) (“Proving a violation of
substantive due process requires not only that the challenged state action was arbitrary
and capricious, but also that the plaintiff has a constitutionally protected property or
liberty interest.”); Taylor Acquisitions, L.L.C. v. City of Taylor, 313 F. App’x 826, 834
(6th Cir. 2009) (unpublished opinion) (“[I]nsofar as Plaintiff has failed to assert a
property or liberty interest for purposes of procedural due process, its substantive due
process claims also fail.”), cert. denied, 130 S. Ct. 299 (2009). Even cases involving the
“egregious abuse of government power” also discuss the interest at stake. See Vinson
v. Campbell Cnty. Fiscal Ct., 820 F.2d 194, 201 (6th Cir. 1987) (malicious deprivation
of mother’s liberty interest in custody of her children sufficient to state a substantive
due-process claim).

        Other cases, however, discuss substantive due-process claims independently from
the identification of any liberty or property interest. In Valot, the plaintiffs conceded that
they were not deprived of a property right. Valot v. S.E. Local School Dist. Bd. of Educ.,
107 F.3d 1220, 1228 (6th Cir. 1997). We then identified substantive due-process claims
as falling into “into two categories: (1) deprivations of a particular constitutional
guarantee; and (2) actions that ‘shock the conscience.’” Id. We rejected the plaintiff’s
substantive due-process claim because the “Defendants’ decision not to rehire Plaintiffs
did not deprive them of a particular constitutional guarantee and does not shock the
conscience,” and the decision was sustainable under rational-basis review. Id.

        In Pearson, 961 F.2d 1211, we outlined at length the numerous competing views
on substantive due-process claims in the zoning context. We determined that the
“shocks the conscience” terminology was indeed relevant in the zoning context “to
emphasize the degree of arbitrariness required to set aside a zoning decision by a local
authority—and to underscore the overriding precept that ‘arbitrary and capricious’ in the
federal substantive due process context means something far different than in state
administrative law.” Id. at 1222. The plaintiff in Pearson was similarly situated to EJS
in that he sought a discretionary zoning decision for his property. We discussed the
positions of the other circuits, some of which more strictly required a property interest
No. 10-4471         EJS Properties v. City of Toledo, et al.                         Page 19


than others, and concluded that “substantive due process requires that both state
legislative and administrative actions that deprive the citizen of ‘life, liberty or property’
must have some rational basis.” Id. at 1223. We ultimately held that there could be no
violation because the state’s action in denying the re-zoning had a rational basis. Id. at
1223-24.

        What these cases tell us is that substantive due process is not a rigid conception,
nor does it offer recourse for every wrongful action taken by the government.
“Substantive due process affords only those protections so rooted in the traditions and
conscience of our people as to be ranked as fundamental.” Charles v. Baesler, 910 F.2d
1349, 1353 (6th Cir. 1990) (internal quotation marks and citation omitted). We recently
clarified that although “plaintiff[s] must demonstrate a deprivation of a constitutionally
protected liberty or property interest in order to establish a due process violation based
on discretionary conduct of government officials, such a showing is not necessary to
establish that a state law is unconstitutional.” Am. Express Travel Related Servs. Co. v.
Kentucky, 641 F.3d 685, 688-89 (6th Cir. 2011) (citation omitted). We have also
distinguished between constitutionally protected interests and garden-variety interests.
“Most, if not all, state-created contract rights, while assuredly protected by procedural
due process, are not protected by substantive due process.” Charles, 910 F.2d at 1353;
Bowers, 325 F.3d at 764 (holding contractual right to discounted water not protected by
substantive due process). In short, although government action may certainly shock the
conscience or violate substantive due process without a liberty or property interest at
stake, as was the case in American Express, our prior precedent makes clear that in the
context of a discretionary zoning decision, government action will not shock the
conscience unless the arbitrary and capricious action touches on a protectable interest.
Because EJS had no protectable interest, its substantive due-process claim must fail.

        Finally, we note that even if such an interest is not required, the behavior against
EJS in this case does not “shock the conscience.” Perhaps it is unfortunate that the
solicitation of a bribe by a public official does not shock our collective conscience the
way that pumping a detainee’s stomach does.              But, although we can condemn
No. 10-4471        EJS Properties v. City of Toledo, et al.                       Page 20


McCloskey for his misconduct, we simply cannot say that his behavior is so shocking
as to shake the foundations of this country. “While appellees’ alleged conduct was
reprehensible, it was not that type of conduct which so ‘shocks the conscience’ that it
violates appellant’s substantive due process rights.          A citizen does not suffer a
constitutional deprivation every time he is subject to the petty harassment of a state
agent.” Vasquez, 757 F.2d at 773 (citation omitted). And, as we discuss in greater detail
in Section V, the decision not to grant re-zoning passes rational-basis review in light of
the clearly expressed desire at numerous meetings to maintain the area for future
industrial use. Summary judgment was appropriately granted against EJS’s substantive
and procedural due-process claims.

                        IV. RIGHT TO PETITION CLAIM

       The First Amendment protects “the right of the people . . . to petition the
Government for a redress of grievances.” U.S. CONST. amend. I. This right “extends to
all departments of the Government.” Cal. Motor Transp. Co. v. Trucking Unlimited, 404
U.S. 508, 510 (1972). However, “[n]othing in the First Amendment or in this Court’s
case law interpreting it suggests that the rights to speak, associate, and petition require
government policymakers to listen or respond to individuals’ communications on public
issues.” Minn. State Bd. for Cmty. Colls. v. Knight, 465 U.S. 271, 285 (1984) (citing
Smith v. Ark. State Highway Emps., Local 1315, 441 U.S. 463 (1979)).

       “The threshold question in a right-to-petition case . . . is . . . whether the
plaintiff’s conduct deserves constitutional protection.” Holzemer v. City of Memphis,
621 F.3d 512, 520 (6th Cir. 2010) (quoting Campbell v. PMI Food Equip. Grp., 509 F.3d
776, 789 (6th Cir. 2007)). We have not yet addressed whether zoning requests constitute
protected conduct. We have, however, held more generally that seeking redress from
a government official qualifies as petitioning, and a zoning request certainly qualifies
under this standard. Id. at 520; see also White v. Lee, 227 F.3d 1214, 1227 (9th Cir.
No. 10-4471            EJS Properties v. City of Toledo, et al.                                   Page 21


2000) (petition in opposition of a proposed zoning change protected under First
Amendment).13

         The district court focused on traditional First Amendment doctrine from the
right-to-speech cases and held that EJS must show that the defendants’ actions “might
have chilled” EJS’s right to petition. This is consistent with our general instruction that
right-to-petition claims are viewed in kind with right-to-speech claims, Campbell, 509
F.3d at 789, and is consistent with how other circuits approach right-to-petition claims,
see, e.g., O’Keefe v. Van Boening, 82 F.3d 322 (9th Cir. 1996) (evaluating infringement
of right to petition by analogy to chilling of right to speech). And an initial requirement
of right-to-speech First Amendment infringement actions is that the individual show that
the government actions chilled his expression. Laird v. Tatum, 408 U.S. 1, 11 (1972).

         EJS does not argue that its rights were “chilled” in the traditional sense; rather,
EJS argues that its right to meaningful access was infringed by the defendants’ actions.
The right to meaningful access to the courts is also protected by the Petition Clause,
among other provisions. John L. v. Adams, 969 F.2d 228, 231-32 (6th Cir. 1992); Silva
v. Di Vittorio, 658 F.3d 1090, 1101-02 (9th Cir. 2011) (“Under the First Amendment,
a prisoner has both a right to meaningful access to the courts and a broader right to
petition the government for a redress of his grievances.”); Snyder v. Nolen, 380 F.3d 279,
291 (7th Cir. 2004) (citing Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993)). The
Supreme Court has repeatedly confirmed this right. See, e.g., Hudson v. Palmer, 468
U.S. 517, 523 (1984) (the right to petition “includes a reasonable right of access to the
courts”); see also Bounds v. Smith, 430 U.S. 817, 822-25 (1977) (discussing “meaningful
access” as part of right to due process).

         We therefore do not focus only on the narrow question of whether EJS
established that the defendants’ actions “might have chilled” EJS’s right to petition. R.
336 (Dist. Ct. Order at 22). However, in all of the cases addressing meaningful access,


         13
            The defendants do not argue that a request for re-zoning is not a petition to the government for
redress; rather, they argue that EJS’s rights were not violated by their acts. See McCloskey Br. at 47
(acknowledging right to petition for zoning changes); City Br. at 36.
No. 10-4471             EJS Properties v. City of Toledo, et al.                                    Page 22


the focus is on the access to the court, not the court’s response or behavior upon
receiving the petition. See John L., 969 F.2d at 234 (discussing ability of prisoner to file
meaningful documents with court); Snyder, 380 F.3d at 294 (ability to file timely
documents). As the Sixth Circuit stated in John L., 969 F.3d at 233-34, the access must
be “adequate, effective and meaningful,” and should be evaluated on a case-by-case
basis. EJS’s argument equates meaningful access with meaningful process after
complete access has been achieved, but we have found no support for the proposition
that the right to meaningful access is the same as the right to meaningful process.14

         Access is generally defined as “[a]n opportunity or ability to enter, approach,
pass to and from, or communicate with.” BLACK’S LAW DICTIONARY (9th ed. 2009).
Process is traditionally a Fifth and Fourteenth Amendment consideration, which as
discussed above, requires the deprivation of a property interest before rising to the level
of a constitutional violation. This distinction is consistent with the Supreme Court
jurisprudence establishing that the right to petition does not “require government
policymakers to listen or respond.” Minn. State Bd., 465 U.S. at 285. We therefore
affirm the district court’s decision that EJS’s First Amendment right to petition was not
violated.

                             V. EQUAL-PROTECTION CLAIM

         The Equal Protection Clause of the Constitution provides that “[n]o State shall
. . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.
CONST. amend. XIV, § 1. The clause is “essentially a direction that all persons similarly
situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S.
432, 439 (1985). The parties agree with the district court that rational-basis review is
appropriate here because there are “no suspect classifications or fundamental rights” at
issue. R. 336 (Dist. Ct. Order at 19). A “class of one” may bring an equal-protection


         14
            The only case offered by EJS, Hampton Bays Connections, Inc. v. Duffy, 127 F. Supp. 2d 364,
374 (E.D.N.Y. 2001), aside from being non-binding, equated a town’s denial of an application to
retaliation for the exercise of the developer’s rights to petition when the denial was impermissibly
motivated. EJS does not allege that the City Council’s denial in this case was in retaliation for the exercise
of EJS’s First Amendment rights.
No. 10-4471           EJS Properties v. City of Toledo, et al.                                 Page 23


claim, “where the plaintiff alleges that the state treated the plaintiff differently from
others similarly situated and that there is no rational basis for such difference in
treatment.” Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005) (citing Vill. of
Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).15

         To prevail, EJS must show that (1) the government treated EJS differently from
a similarly situated party, and (2) the government had no rational basis to do so. Id.
When evaluating whether parties are similarly situated, “courts should not demand exact
correlation, but should instead seek relevant similarity.” Perry v. McGinnis, 209 F.3d
597, 601 (6th Cir. 2000). Regarding rational basis, a plaintiff can establish the lack of
a rational basis if it either (1) “negat[es] every conceivable basis which might support
the government action or [(2)] demonstrat[es] that the challenged government action was
motivated by animus or ill-will.” Warren, 411 F.3d at 711 (internal quotation marks
omitted).

         Starting with the issue of a rational basis for the government’s actions, the district
court presented several conceivable bases for supporting the decision to grant a license
to TPS but not EJS. Unlike EJS, TPS owned the relevant property when it applied for
re-zoning. R. 336 (Dist. Ct. Order at 20). As a result, the piece of land was “lost to the
City for future industrial purposes” and “the City had no practical alternative to granting
the necessary rezoning to enable its use for educational purposes.” Id. Another
difference was that TPS “intended to use the entire site,” whereas EJS had plans to split
the lot, and TPS’s plan to build a large public school would be more financially stable
than a potential charter school. Id.16 These are all rational bases for treating TPS


         15
            The Supreme Court recently held that class-of-one equal-protection claims cannot be raised in
the public-employment context, Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 602-05 (2008), relying in
part on the discretionary nature of decisions in that context. We have not yet decided in a published
opinion whether this reasoning should extend to other discretionary acts. See Franks v. Rubitschun,
312 F. App’x 764, 766 (6th Cir. 2009) (unpublished opinion) (suggesting Engquist should be limited to
public employment). We decline to decide that issue today because even applying the traditional
framework for evaluating equal-protection claims, EJS’s claim fails.
         16
            These reasons are not merely speculative either, because they were specifically discussed at
the Plan Commission hearing after one member raised the concern about treating the TPS proposal equally
to the charter school proposal. J.A. at 161-63 (Comm’n Hr. Tr.). Regardless, the decision “may be based
on rational speculation unsupported by evidence or empirical data.” TriHealth, Inc. v. Bd. of
Commissioners, 430 F.3d 783, 790 (6th Cir. 2005) (internal quotation marks omitted).
No. 10-4471            EJS Properties v. City of Toledo, et al.                                   Page 24


differently. The district court therefore correctly held that EJS failed to “negate every
conceivable basis supporting the City Council’s action.” Id. EJS is correct that its
failure to negate every conceivable basis for the government’s action does not defeat an
equal-protection claim if EJS can demonstrate animus or ill-will. We need not reach that
issue, however, because the district court also correctly held that EJS and TPS were not
similarly situated, the first element of an equal-protection claim.17

       The district court relied on these same differences to find that TPS and EJS were
not similarly situated. Id. The first element of a class of one equal-protection claim is
that the two applicants who were treated differently were “similarly situated in all
relevant respects.” TriHealth, Inc. v. Bd. of Commissioners, 430 F.3d 783, 790 (6th Cir.
2005). TPS and EJS are facially similar in that they were both seeking to re-zone at least
a portion of the exact same lot for the purpose of opening a school, but they also differ
in several respects. TPS’s application was filed over 18 months after EJS’s application,
TPS owned the property outright and was permitted under the eminent domain seizure
only to use the property as a school, TPS sought to use the entire land as opposed to just
a portion of it, and TPS as an arm of the government was more financially stable than
a new charter school proposal that relied on both a purchase contract with the actual
property owner and a lease with the school provider.

       EJS claims the differences are immaterial, but materiality “cannot be evaluated
in a vacuum.” TriHealth, 430 F.3d at 790. Whether these differences are material
depends on whether disparate treatment would be justified based on these
attributes—i.e., would the city have a rational reason for voting differently due to these
traits. Id. And as already discussed, the city had a rational basis for treating the more
stable proposal of TPS to use the entire lot differently from the riskier proposal of EJS
to use only a portion of the lot. Gaps in time and context may suggest a change in policy
rather than differential treatment. Taylor Acquisitions, 313 F. App’x at 836 (citing
Cordi-Allen v. Conlon, 494 F.3d 245, 253 (1st Cir. 2007)); see also Purze v. Vill. of
Winthrop Harbor, 286 F.3d 452, 454-55 (7th Cir. 2002) (applicants to board not

       17
            It is therefore of no consequence that the district court did not address the ill-will argument.
No. 10-4471           EJS Properties v. City of Toledo, et al.                              Page 25


similarly situated if different time periods and different composition).18 There were also
material differences in the applications, as is the case here. Thus, the district court did
not err in granting summary judgment to the defendants on EJS’s equal-protection claim.

                                      VI. CONCLUSION

        For the aforementioned reasons, we AFFIRM the district court’s decision
granting summary judgment to the defendants on all of EJS’s constitutional claims.




        18
            The composition of the City Council had changed somewhat by the time of TPS’s application,
but not significantly.